             CASE 0:20-mj-00560-KMM Doc. 13 Filed 10/21/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                          Criminal No. 20-mj-560(KMM)

 UNITED STATES OF AMERICA,                   )
                                             )
                      Plaintiff,             )
                                             )
        v.                                   )
                                                  ORDER OF DETENTION
                                             )
 DELANEY NICHOLAS HARRIS,                    )
                                             )
                      Defendant,             )

       This matter came before the Court on October 15, 2020, for a Probable

Cause/Detention hearing. Mr. Harris was present via videoconference and was represented

by his counsel Paul Engh. The United States was represented by Assistant United States

Attorney David P. Steinkamp.

       The Court heard the testimony of FBI Special Agent Christopher Langert, and

reviewed the reports prepared by Pre-trial Services in the Northern District of Illinois and

in the District of Minnesota.

       Based upon the evidence presented, the Court finds probable cause to support the

charge alleged in the Complaint. Mr. Harris will be bound over for consideration of charges

by the Grand Jury.

       The Court further finds that there are no conditions of release which may be imposed

that will reasonably ensure Mr. Harris’ appearance at future proceedings or that will protect

the public. Accordingly, the Court will grant the government's motion for detention.
           CASE 0:20-mj-00560-KMM Doc. 13 Filed 10/21/20 Page 2 of 4




                                  FINDINGS OF FACT

       Mr. Harris is 19 years old. During his short period of adulthood he has been charged

with several felony offenses, including: Possession of a Stolen Motor Vehicle, Aggravated

Fleeing a Police Officer, and Resisting or Obstructing Police from an April 2019 incident

in Kane County, Illinois; Third Degree Burglary, in May 2020 in Hennepin County,

Minnesota; and Carjacking in the District of Minnesota in June 2020.

       Based on the reports of Pretrial Services, Mr. Harris failed to appear in court on his

Kane County Illinois charges on two occasions. In August 2019, he was arrested on that

case as a fugitive in Sherburne County, Minnesota and apparently was returned to Illinois.

       While he was still facing the Kane County, Illinois charges, Mr. Harris came to

Minnesota and is alleged to have committed acts on May 29, 2020, that led to him being

charged with Third Degree Burglary for looting a Best Buy store in Maple Grove,

Minnesota. After being jailed on that case, he was released on June 1, 2020, pursuant to

an order that required, among other conditions, that he remain law-abiding, live with a

sister in Champlin, Minnesota, and not leave the State of Minnesota without written Court

approval. He was released from jail on the Third Degree Burglary charge on June 1, 2020.

Within hours of his release, he is alleged to have committed acts that led to his current

federal charge of carjacking. He then left Minnesota and traveled to Illinois, apparently

using the car he is alleged in the instant Complaint to have stolen. He was arrested in

Illinois on the federal warrant in August 2020.

       The Court finds based on Mr. Harris’ failure to appear on the Kane County, Illinois

case and his subsequent travel to Minnesota, his arrest as a fugitive, and his violation of

                                             2
            CASE 0:20-mj-00560-KMM Doc. 13 Filed 10/21/20 Page 3 of 4




one or more of his conditions of pre-trial release on the Hennepin County Third Degree

Burglary charge, including his flight to Illinois, that no condition or combination of

conditions of release can be crafted to reasonably insure his return to Court if he were

released.

       Further, the Court finds that Mr. Harris was on pre-trial release for felony car theft

and fleeing police charges when he traveled to Minnesota in May 2020 and is alleged to

have committed acts that led him to be charged with a new felony offense in Minnesota

state court. Within hours of his release for that offense, Mr. Harris is alleged to have

committed the instant offense, during which he is alleged to have physically assaulted the

victim and an accomplice displayed a gun. The Court also considers the strength of the

evidence connecting Mr. Harris to the instant offense. Based on these facts, the Court finds

by clear and convincing evidence that Mr. Harris presents a danger to the public if released,

and the Court cannot fashion conditions of release that will adequately protect the public.

                                      DISCUSSION

       Under 18 U.S.C. § 3142, pretrial detention may be ordered either upon a clear and

convincing showing that there are no conditions or a combination of conditions that would

reasonably assure the defendant will not pose a danger to others or to the community, or

upon a showing by a preponderance of the evidence that there are no such conditions that

would reasonably assure he will appear for future court proceedings. United States v. Abad,

350 F.3d 793, 797 (8th Cir. 2003); United States v. Sazenski, 806 F.2d 846, 848 (8th Cir.

1986). For the reasons described above, the Court finds detention is justified on both

grounds.

                                             3
            CASE 0:20-mj-00560-KMM Doc. 13 Filed 10/21/20 Page 4 of 4




       Accordingly,

       IT IS HEREBY ORDERED that:

       1.     The motion of the United States for detention is granted;

       2.     Mr. Harris shall be detained pending further proceedings;

       3.     Mr. Harris is committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

       4.     Mr. Harris shall be afforded reasonable opportunity to consult privately with

his lawyer; and

       5.     Upon Order of the Court or request by the United States Attorney, the person

in charge of the corrections facility in which Mr. Harris is confined shall deliver him to the

United States Marshal for the purpose of appearance in connection with a court proceeding.


Dated: October 21, 2020                     s/Hildy Bowbeer
                                            Hildy Bowbeer
                                            United States Magistrate Judge




                                              4
